Name: Commission Implementing Regulation (EU) 2016/1823 of 10 October 2016 establishing the forms referred to in Regulation (EU) No 655/2014 of the European Parliament and of the Council establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  justice;  business organisation;  European construction;  civil law;  financial institutions and credit;  documentation
 Date Published: nan

 19.10.2016 EN Official Journal of the European Union L 283/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1823 of 10 October 2016 establishing the forms referred to in Regulation (EU) No 655/2014 of the European Parliament and of the Council establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters (1), and in particular Article 51 thereof, Whereas: (1) In order to ensure the proper application of Regulation (EU) No 655/2014 several forms should be established. (2) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Ireland took part in the adoption of Regulation (EU) No 655/2014. Therefore Ireland is taking part in the adoption of this Regulation. (3) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, the United Kingdom did not take part in the adoption of Regulation (EU) No 655/2014. Therefore the United Kingdom is not taking part in the adoption of this Regulation. (4) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark did not take part in the adoption of Regulation (EU) No 655/2014. Therefore Denmark is not taking part in the adoption of this Regulation. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Account Preservation Order Committee established under Regulation (EU) No 655/2014, HAS ADOPTED THIS REGULATION: Article 1 1. The form to be used to apply for a European Account Preservation Order, as referred to in Article 8(1) of Regulation (EU) No 655/2014, shall be as set out in Annex I to this Regulation. 2. The form to be used for the issue of a European Account Preservation Order, as referred to in Article 19(1) of Regulation (EU) No 655/2014, shall be as set out in Annex II to this Regulation. 3. The form to be used for the revocation of a European Account Preservation Order, as referred to in Article 10(2) of Regulation (EU) No 655/2014, shall be as set out in Annex III to this Regulation. 4. The form to be used for the issue of a declaration concerning the preservation of funds, as referred to in Article 25(1) of Regulation (EU) No 655/2014, shall be as set out in Annex IV to this Regulation. 5. The form to be used to request the release of over-preserved amounts, as referred to in Article 27(2) of Regulation (EU) No 655/2014, shall be as set out in Annex V to this Regulation. 6. The form to be used for the issue of an acknowledgement of receipt, as referred to in Article 29(2) of Regulation (EU) No 655/2014, shall be as set out in Annex VI to this Regulation. 7. The form to be used to apply for a remedy, as referred to in Article 36(1) of Regulation (EU) No 655/2014, shall be as set out in Annex VII to this Regulation. 8. The form to be used to transmit a decision on a remedy to the Member State of enforcement, as referred to in Article 36(5) of Regulation (EU) No 655/2014, shall be as set out in Annex VIII to this Regulation. 9. The form to be used to appeal against a decision on a remedy, as referred to in Article 37 of Regulation (EU) No 655/2014, shall be as set out in Annex IX to this Regulation. Article 2 This Regulation shall enter into force on 18 January 2017. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 10 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 27.6.2014, p. 59. ANNEX I Application for a European Account Preservation Order (Article 8(1) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) To be filled in by the court Case number: Received by the court on: (dd/mm/yyyy) IMPORTANT INFORMATION PLEASE READ THE GUIDELINES AT THE BEGINNING OF EACH SECTION  THEY WILL HELP YOU TO FILL IN THIS FORM Language Fill in this form in the language of the court of the Member State to which you are sending your application. Please note that the form is available in 23 official languages of the European Union on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. The language version with which you are familiar may help you in fillingin the form in the required language of the court of the Member State concerned. On the website of the European e-Justice Portal you can also find information as to whether a given Member State has indicated that it will accept documents addressed to the court in another official language of the European Union (Article 50(1)(o) of Regulation (EU) No 655/2014). Supporting documents The application form must be accompanied by all relevant supporting documents. If you have already obtained a judgment, court settlement or authentic instrument, please attach a copy of that judgment, court settlement or authentic instrument which satisfies the conditions necessary to establish its authenticity. Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland Where this form provides for adding free text, and when filling in the form on paper, please use additional sheets if necessary and number each page. 1. Court Please note that you can only apply for a European Account Preservation Order (the Preservation Order) if the court is located in a Member State to which Regulation (EU) No 655/2014 applies. This is currently not the case for Denmark and the United Kingdom. In this field you should identify the court with which you want to lodge your application for a Preservation Order. When deciding which court to choose, you need to consider the grounds for the court's jurisdiction. If you have not yet obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim, jurisdiction for issuing the Preservation Order lies with the courts of the Member State that have jurisdiction on the substance of the matter in accordance with the applicable rules. These include, in particular Regulation (EU) No 1215/2012 of the European Parliament and of the Council of 12 December 2012 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters and Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations. More information on the rules of jurisdiction can be found on the website of the European e-Justice Portal at https://e-justice.europa.eu. A list of possible grounds of jurisdiction is included in section 5 of this form. For the purposes of Regulation (EU) No 655/2014, the proceedings on the substance of the matter cover any proceedings aimed at obtaining an enforceable title on your underlying claim, for example, summary proceedings concerning orders to pay and proceedings such as the procÃ ©dure de rÃ ©fÃ ©rÃ © in France. If the debtor is a consumer who has concluded a contract with you for a purpose that can be regarded as being outside his trade or profession, only the courts of the Member State in which the debtor is domiciled can issue a Preservation Order. If you already obtained a judgment or court settlement that requires the debtor to pay your claim, jurisdiction for issuing the Preservation Order lies with the courts of the Member State in which the judgment was issued or the court settlement was approved or concluded. If you already obtained an authentic instrument, jurisdiction for issuing the Preservation Order for the claim specified in that instrument lies with the court designated for that purpose in the Member State in which that instrument was drawn up. Once you have determined in which Member State you should bring your claim, you can find the names and addresses of the competent courts for the Preservation Order on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-379-en.do. On the European e-Justice Portal you can also find certain information on the payment of court fees in proceedings to obtain the Preservation Order in the Member State concerned. 1. Court before which you are lodging your application 1.1. Name: 1.2. Address 1.2.1. Street and number/PO box: 1.2.2. Place and postcode: 1.2.3. Member State (please indicate the country code): 2. Creditor Please note that you can only apply for a Preservation Order if you are domiciled in a Member State to which Regulation (EU) No 655/2014 applies. This is currently not the case for Denmark and the United Kingdom. This field must identify you as the creditor and indicate your legal representative, if you have one. Please note that it is not mandatory to be represented by a lawyer or other legal professional. It may not be sufficient in some countries to give only a PO box (when available) as the address and you should therefore include the street name and number with a postcode. 2. Creditor's details 2.1. Surname and given name(s)/name of company or organisation: 2.2. Address 2.2.1. Street and number/PO box: 2.2.2. Place and postcode: 2.2.3. Member State (please indicate the country code): 2.3. Telephone: (*) 2.4. Fax (*) 2.5. Email (if available): 2.6. Name of creditor's representative, if any, and contact details 2.6.1. Surname and given name(s): 2.6.2. Address 2.6.2.1. Street and number/PO box: 2.6.2.2. Place and postcode: 2.6.2.3. Country (if a Member State, please indicate the country code): 2.6.3. Email (if available): 2.7. If the creditor is a natural person: 2.7.1. Date of birth: 2.7.2. Identification or passport number (if applicable and available): 2.8. If the creditor is a legal person or other entity having legal capacity to sue or be sued under the law of a Member State: 2.8.1. The country of incorporation, formation or registration (if a Member State, please indicate the country code): 2.8.2. The identification or registration number or, where no such number exists, the date and place of its incorporation, formation or registration: 3. Debtor In this field you should identify the debtor and, if known, the debtor's legal representative. Please note that it is not mandatory for the debtor to be represented by a lawyer or other legal professional. It may not be sufficient in some countries to give only a PO box (when available) as the address and you should therefore include the street name and number with a postcode. 3. Debtor's details 3.1. Surname and given name(s) (any middle name, if known)/name of company or organisation: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Country (if a Member State, please indicate the country code): 3.3. Telephone: (*) 3.4. Fax (*) 3.5. Email (if available): 3.6. Name of debtor's representative, if any and if known, and contact details, if available 3.6.1. Surname and given name(s): 3.6.2. Address 3.6.2.1. Street and number/PO box: 3.6.2.2. Place and postcode: 3.6.2.3. Country (if a Member State, please indicate the country code): 3.6.3. Email: 3.7. If the debtor is a natural person, and if this information is available: 3.7.1. Date of birth: 3.7.2. Identification or passport number: 3.8. If the debtor is a legal person or other entity having legal capacity to sue or be sued under the law of a Member State: 3.8.1. The country of incorporation, formation or registration (if a Member State, please indicate the country code): 3.8.2. The identification or registration number or, where no such number exists, the date and place of its incorporation, formation or registration: 4. Cross-border nature of the case In order to make use of the Preservation Order procedure, your case must be of a cross-border nature. For the purposes of Regulation (EU) No 655/2014, a case is of a cross-border nature under Article 3 of that Regulation if the bank account or accounts to be preserved by the Preservation Order are maintained in a Member State other than: (a) the Member State of the court seized of the application for the Preservation Order; or (b) the Member State in which the creditor is domiciled. 4. Cross-border nature of the case 4.1. Member State in which the creditor is domiciled (please indicate the country code): 4.2. Member State(s) where the bank account(s) is/are maintained (please indicate the country code(s)): 4.3. Member State of the court seized of the application for the Preservation Order (please indicate the country code): 5. Jurisdiction Please fill in this section only if you have not yet obtained a judgment, court settlement or authentic instrument against the debtor that requires the debtor to pay your claim. If you do have one of these, please go to section 6. In this section, please provide details as to why you consider that the court to which you address the application for a Preservation Order has jurisdiction to hear the case. As set out in section 1, a court is competent to issue the Preservation Order if it has jurisdiction on the substance of the matter. Below is a list of possible grounds for jurisdiction. 5. On what ground do you consider the court to have jurisdiction?  domicile of the debtor or, if several debtors are jointly liable, of one of the debtors  place of performance of the obligation in question  place where the harmful event occurred  choice of court agreed by the parties  domicile of the maintenance creditor  where the claim arises out of the operation of a branch, agency or other establishment, the place in which the branch, agency or other establishment is situated  domicile of the trust  where a dispute arises concerning the payment of remuneration claimed in respect of the salvage of a cargo or freight, the place of the court under the authority of which the cargo or freight is or could have been arrested  domicile of the policyholder, the insured or the beneficiary in insurance matters  domicile of the consumer  place where the employee carries out his work  place where the business which engaged the employee is situated  place where the immovable property is situated  other Please describe relevant elements supporting the jurisdiction chosen in points 5.1. to 5.14.: Have you already initiated proceedings against the debtor on the substance of the matter?  Yes. Please indicate the name and address of the court (street and number/PO box, place and postcode, Member State) and, if available, the telephone number and email address of the court, as well as the file number of the case:  No Please note that if you apply for the Preservation Order before initiating proceedings on the substance of the matter, you must initiate such proceedings and provide to the court proof of such initiation within 30 days of the date on which you lodged your application or within 14 days of the date of the issue of the Preservation Order, whichever date is the later. 6. Details of the debtor's bank account In order to save time and costs, it is important that you provide all the information you have about the debtor's bank account. If you do not have the number of the debtor's bank account or accounts, it is sufficient to provide the name and address of the bank with which the debtor holds one or more accounts or a number such as the BIC that allows the bank to be identified. However, if you do have details of the debtor's bank account or accounts (for example, account number or IBAN), you should provide these details. This is in order to avoid the risk that the bank is unable to implement the Preservation Order because it cannot identify with certainty the account or accounts of the debtor. If you can indicate the number of only one of the debtor's accounts but you also want to preserve any other account held by the debtor with the same bank (for example, you have only the number of the debtor's current account but you also want to preserve any savings accounts held by the debtor with the same bank), please tick the box in point 6.7. If you do not know with which bank the debtor holds an account but you have reason to believe that the debtor holds one or more accounts in a specific Member State and you have already obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim, you can ask the court with which you are lodging the application for the Preservation Order to request that the information authority in the Member State(s) where the account is located obtain the necessary information to identify the bank and the debtor's account or accounts in the Member State. In this case, please go to section 7 where further details on the conditions to lodge such a request are given. Where you already know the details of one or more of the debtor's bank accounts but you have reason to believe that the debtor also holds one or more other accounts in a specific Member State and you do not know the details of the latter account(s), you can  in the same application for a Preservation Order  give details of the debtor's bank account you do know (in this case, please fill in section 6) and, at the same time, lodge a request to obtain account information for other account(s) in a specific Member State (in this case, please also fill in section 7). Please note that Regulation (EU) No 655/2014 does not apply to the preservation of bank accounts containing financial instruments (Article 4(3) of the Regulation). If you want to preserve accounts in more than one bank, please provide the information below for each bank concerned. When filling in the form on paper, please use separate sheets per bank account and number each page. 6. Details of the debtor's bank account 6.1. Member State where the account is maintained (please indicate the country code): 6.2. A number enabling the identification of the bank, such as IBAN: or BIC: and/or the name and address of the bank (street and number/PO box, place and postcode): 6.3. Telephone of the bank: (**) 6.4. Fax of the bank: (**) 6.5. Email of the bank (if available): 6.6. The number of the account(s) to be preserved, if available: 6.7. Should any other accounts held by the debtor with the same bank also be preserved?  Yes  No 6.8. If available, other details on the type of account: 7. Request for the obtaining of account information If you have no information about the bank with which the debtor holds one or more accounts, nor any account number, and you have already obtained, in a Member State, an enforceable judgment, court settlement or authentic instrument that requires the debtor to pay your claim, you can ask the court to request that the information authority of the Member State where you have reason to believe one or more accounts of the debtor is/are located attempt to obtain the necessary information. Please note that you can only make a request to obtain account information for accounts maintained in a Member State to which Regulation (EU) No 655/2014 applies. This is currently not the case for Denmark and the United Kingdom. As a general rule, the request for the obtaining of account information is available for judgments, court settlements or authentic instruments that are already enforceable. Where the judgment, court settlement or authentic instrument is not yet enforceable, a request for the obtaining of account information can only be made if additional conditions are fulfilled. Pursuant to Article 14(1) of Regulation (EU) No 655/2014 those conditions are the following: the amount to be preserved must be substantial taking into account the relevant circumstances and the creditor must have submitted sufficient evidence to satisfy the court that there is an urgent need for account information because there is a risk that, without the account information, the subsequent enforcement of the creditor's claim against the debtor is likely to be jeopardised and that this could lead to a substantial deterioration of the creditor's financial situation. If you fulfill those conditions, please provide the relevant information in point 10.2. It is important that you substantiate in your request why you have reason to believe that the debtor holds one or more accounts in a particular Member State and that you provide the court with all relevant information available to you about the debtor and the account or accounts to be preserved. Please note that this procedure may take some time and you could be charged a fee for the information. If you want to preserve accounts in more than one Member State, please provide the information below for each Member State concerned (when filling in the form on paper, please use separate sheets and number each page). 7. Request for the obtaining of account information  I have a judgment, court settlement or authentic instrument that requires the debtor to pay my claim and I request that the information authority of the Member State where the bank account is located tries to obtain the information necessary to allow the bank(s) and the debtor's account(s) to be identified. 7.2. Member State where the debtor's account(s) is/are believed to be located (please indicate the country code): 7.3. Please explain why you have reason to believe that the debtor holds one or more accounts in that Member State (please tick the relevant box(es)):  The debtor has his habitual residence in that Member State. Please give relevant details.  The debtor works or exercises a professional activity in that Member State. Please give relevant details.  The debtor has property in that Member State. Please give relevant details.  Other. Please explain: 7.4. The judgment, court settlement or authentic instrument that requires the debtor to pay my claim is enforceable:  Yes  No. Please provide, in point 10.2., additional information justifying the urgent need for account information. 8. Existing judgment, court settlement or authentic instrument Please fill in this section only if you have already obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim. Otherwise, please move to section 9. Please note that the amount indicated in point 8.8. should generally be the amount set out in the judgment, court settlement or authentic instrument. However, if the debtor has already paid part of his debt and only the remaining amount is claimed, it should be that amount and interest on that amount, if applicable, that is indicated in point 8.8. Furthermore, if the debtor has already paid part of his debt and only the remaining amount is claimed, please confirm  by ticking the relevant box in point 8.9.2.1.  whether you are also claiming the unpaid interest on the part of the debt already paid by the debtor (in such a case, when filling in the form on paper, please use a separate sheet for interest claimed on the part of the debt already paid by the debtor (point 8.8.1) and number each page). Please attach a copy of the judgment, court settlement or authentic instrument that satisfies the conditions necessary to establish its authenticity. 8. Details concerning an existing judgment, court settlement or authentic instrument 8.1. Name of the court/other authority: 8.2. Address 8.2.1. Street and number/PO box: 8.2.2. Place and postcode: 8.2.3. Member State (please indicate the country code): 8.3. Telephone: (***) 8.4. Fax (***) 8.5. Email: (***) 8.6. Date of the judgment, court settlement or authentic instrument: (dd/mm/yyyy) 8.7. Currency of the amount awarded in the judgment, court settlement or authentic instrument:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 8.8. Amount: 8.8.1. Principal amount awarded in the judgment, court settlement or authentic instrument: 8.8.1.1. If applicable (1), please indicate the unpaid part of the principal amount awarded: 8.8.1.2. If applicable (1), please indicate the paid part of the principal amount awarded: 8.8.2. Interest, if applicable: 8.8.2.1. Interest: 8.8.2.1.1.  Not specified in the judgment, court settlement or authentic instrument 8.8.2.1.2.  Specified in the judgment, court settlement or authentic instrument as follows: 8.8.2.1.2.1. Interest due from: (date (dd/mm/yyyy) or event) to (date (dd/mm/yyyy) or event) (2) 8.8.2.1.2.2.  Final amount: or 8.8.2.1.2.3.  Method to calculate the interest (3) 8.8.2.1.2.3.1.  Rate: ¦ %, calculated (please tick the relevant box)  daily  monthly  yearly  other (please specify): 8.8.2.1.2.3.2.  Rate: ¦ % over reference rate (ECB/reference rate of national central bank: ¦), calculated (please tick the relevant box)  daily  monthly  yearly  other (please specify): in force on: (date (dd/mm/yyyy) or event) 8.8.2.2.  Statutory interest (if statutory interest is applicable) to be calculated in accordance with (please specify relevant statute): 8.8.2.2.1. Interest due from: (date (dd/mm/yyyy) or event) to (date (dd/mm/yyyy) or event) (4) 8.8.2.2.2. Method to calculate the interest (5) 8.8.2.2.2.1.  Rate: ¦ % 8.8.2.2.2.2.  Rate: ¦ % over reference rate (ECB/reference rate of national central bank: ¦) in force on: (date (dd/mm/yyyy) or event) 8.8.2.2.2.2.1.  First date of the respective semester in which the debtor is overdue 8.8.2.2.2.2.2.  Other event (please specify) 8.8.2.3.  Capitalisation of interest (if capitalisation of interest is applicable, please provide details): 8.8.3. Costs of obtaining the judgment, court settlement or authentic instrument, to the extent that a determination has been made that those costs must be borne by the debtor:  No  Yes. Please, specify which costs and indicate the amount:  Court fees:  Lawyers'fees:  Cost of service of documents:  Other. Please explain: 8.8.3.1. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 8.9. I confirm that the judgment, court settlement or authentic instrument: 8.9.1.  has not yet been complied with by the debtor 8.9.2.  has only been complied with in part by the debtor and that the amount indicated in point 8.8. is the amount outstanding (in this case, please also fill in point 8.9.2.1. below). 8.9.2.1. If the debtor has already paid part of his debt and only the remaining amount is claimed, please confirm whether you are also claiming the unpaid interest on the part of the debt already paid by the debtor:  No, I am not claiming the interest on the part of the debt already paid by the debtor.  Yes, I am also claiming the unpaid interest on the part of the debt already paid by the debtor. In such case, when filling in the form on paper, please use a separate sheet for interest claimed on the part of the debt already paid by the debtor (point 8.8.1) and number each page. 9. Amount and grounds of the claim (not to be filled in if you filled in section 8) Where you have not yet obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim, the Preservation Order can only be granted if you present relevant facts, reasonably corroborated by evidence, to satisfy the court that your claim against the debtor is likely to succeed in the amount for which the Preservation Order is sought (Article 7(2) of Regulation (EU) No 655/2014). Please list the evidence in section 12 of this form. Please note that where you request the Preservation Order to be granted in an amount lower than the amount of the principal claim, for example, because you have already obtained some other security for part of your claim, you should indicate that lower amount (and interest on that amount, if applicable) in point 9.1. 9. Amount and grounds of the claim 9.1. Amount of the principal of the claim: 9.2. Is interest claimed?  No  Yes If yes, is the interest:  Contractual interest (if so, go to point 9.2.1.)  Statutory interest (if so, go to point 9.2.2.) 9.2.1. If contractual (1) the rate is  ¦ %, calculated (please tick the relevant box)  daily  monthly  yearly  other (please specify):  ¦ % over reference rate (ECB/reference rate of national central bank: ¦), calculated (please tick the relevant box)  daily  monthly  yearly  other (please specify):  other. Please specify: (2) the interest due from (date (dd/mm/yyyy)) 9.2.2. If statutory the interest due from (date (dd/mm/yyyy)) to be calculated in accordance with (please specify relevant statute): 9.3. Amount of contractual penalties: 9.4. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 9.5. Please describe the relevant circumstances on which the claim against the debtor is based (including, where applicable, the interest claimed): 10. Reasons for seeking a Preservation Order The Preservation Order can be granted only if you present relevant facts that your claim is in urgent need of judicial protection and that, without the Preservation Order, the enforcement of an existing or a future judgment or other enforceable title against the debtor may be impeded or made substantially more difficult because there is a real risk that by the time you are able to have an existing or future judgment or other enforceable title enforced, the debtor may have dissipated, concealed or destroyed his assets held in the bank account(s) to be preserved, or that the debtor may have disposed of them under value, or to an unusual extent or through unusual action (Recital 14 in conjunction with Article 7 of Regulation (EU) No 655/2014). 10. Reasons for seeking a Preservation Order 10.1. Please explain why there is an urgent need for the Preservation Order and, notably, a real risk that without the Preservation Order, the subsequent enforcement of your claim against the debtor will be impeded or made substantially more difficult (Article 7(1) of Regulation (EU) No 655/2014): 10.2. Where a request for the obtaining of account information is made (section 7) when the judgment, court settlement or authentic instrument is not yet enforceable and the amount to be preserved is substantial taking into account the relevant circumstances, please explain why there is a risk that, without such account information, the subsequent enforcement of your claim against the debtor is likely to be jeopardised and that this could consequently lead to a substantial deterioration of your financial situation (Article 14(1) of Regulation (EU) No 655/2014): 11. Security Please fill in this section if you have not yet obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim and you have reason to request exemption from the provision of security. Please note that before issuing a Preservation Order in a case where the creditor has not yet obtained a judgment, court settlement or authentic instrument, the court requires the creditor to provide security for an amount sufficient to prevent abuse of the procedure and to ensure compensation for any damage suffered by the debtor as a result of the Preservation Order. By way of exception, the court may dispense with the requirement of security if it considers that the provision of security is inappropriate in the circumstances of the case (Article 12(1) of Regulation (EU) No 655/2014). Where the creditor has already obtained a judgment, court settlement or authentic instrument, the court may, before issuing the Preservation Order, require the creditor to provide security if it considers this necessary and appropriate in the circumstances of the case, for example, where the judgment is not yet enforceable or only provisionally enforceable because of a pending appeal (Article 12(2) of Regulation (EU) No 655/2014). 11. Reasons for being exempt from the provision of security If you believe that you should be exempted from providing security pursuant to Article 12(1) of Regulation (EU) No 655/2014, please indicate the reasons: 12. Evidence Please indicate in this section all the evidence provided to support your application for a Preservation Order. Please note that you must submit sufficient evidence to satisfy the court to which you are applying for the Preservation Order that there is an urgent need for a protective measure in the form of a Preservation Order because there is a real risk that, without such a measure, the subsequent enforcement of your claim against the debtor will be impeded or made substantially more difficult (Article 7(1) of Regulation (EU) No 655/2014). Furthermore, please note that if you have not yet obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim, pursuant to Article 7(2) of Regulation (EU) No 655/2014 you must also submit sufficient evidence to satisfy the court that you are likely to succeed on the substance of your claim against the debtor (please see section 9 of this form). 12. List of evidence Please list all the evidence supporting your application for the Preservation Order, including the evidence supporting your claim against the debtor (if you have not yet obtained a judgment, court settlement or authentic instrument that requires the debtor to pay your claim) and the urgent need for the Preservation Order: 13. Other courts seized with an application for protective measures In this section, please indicate if you have applied for or obtained any protective measure under national law that has equivalent effect to a Preservation Order. Please note that Article 16 of Regulation (EU) No 655/2014 requires you to inform the court seized with the application for a Preservation Order if you obtain such an equivalent national order later on during the proceedings for the issuing of the Preservation Order. 13. Details of any national protective measures obtained or applied for 13.1. Have you applied for an equivalent national order against the same debtor and for the same claim?  No  Yes. Please give details on the application and its status in points 13.2 13.6. 13.2. Name of the court or other authority: 13.3. Address of the court or other authority 13.3.1. Street and number/PO box: 13.3.2. Place and postcode: 13.3.3. Member State (please indicate the country code): 13.4. Reference number of the application: 13.5. Have you already obtained the national order?  Yes. Please indicate the extent to which it has been implemented:  No 13.6. Has your application been rejected as inadmissible or unfounded?  Yes. Please give relevant details:  No 14. Creditor's bank account You may indicate your bank account to be used for any voluntary payment of the claim by the debtor (Article 8(2)(n) of Regulation (EU) No 655/2014). 14. Details of creditor's bank account 14.1. The creditor's bank account number: 14.2. The name and address of the bank (street and number/PO box, place and postcode, country (if a Member State, please indicate the country code)): 15. Date and signature Please make sure that you write your name clearly, and sign and date your application at the end.  I hereby request that the court, based on my application, issue a Preservation Order against the debtor.  I declare that the information provided in this application is true and complete to the best of my knowledge and that I am aware that any deliberately false or incomplete statements may lead to legal consequences under the law of the Member State in which the application is lodged or to liability pursuant to Article 13 of Regulation (EU) No 655/2014.  I hereby request that debtor's account information be obtained (please tick this box only if you are making a request for the obtaining of account information and have therefore filled in section 7 of this form). If additional sheets have been added, please state the total number of pages and number each page: Done at: Date: (dd/mm/yyyy) Name, signature and/or stamp: (*) Optional (**) Optional (***) Optional (1) To be filled in if, in the case where the debtor has already paid part of his debt and only the remaining amount is claimed, the creditor is also claiming the unpaid interest on the part of the debt already paid by the debtor. (2) Insert information for all periods if more than one. (3) If there are different interest rates for different periods, when filling in the form on paper, please use separate sheets and number each page. (4) Insert information for all periods if more than one. (5) If there are different interest rates for different periods, when filling in the form on paper, please use separate sheets and number each page. ANNEX II European Account Preservation Order  Part A (Article 19(1) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland NB: This part of the form is to be transmitted to the bank(s), the debtor and the creditor. Where the European Account Preservation Order (the Preservation Order) concerns accounts in more than one bank, a separate copy of Part A of the Preservation Order should be filled in for each bank. In that case, in the copies of Part A of the Preservation Order to be provided to the debtor and the creditor, the details of all the banks concerned should be given in section 5. 1. Court of origin 1.1. Name: 1.2. Address 1.2.1. Street and number/PO box: 1.2.2. Place and postcode: 1.2.3. Member State (please indicate the country code): 1.3. Telephone: 1.4. Fax 1.5. Email: 2. Creditor 2.1. Surname and given name(s)/name of company or organisation: 2.2. Address 2.2.1. Street and number/PO box: 2.2.2. Place and postcode: 2.2.3. Member State (please indicate the country code): 2.3. Telephone (if available): 2.4. Fax (if available): 2.5. Email (if available): 2.6. Name of creditor's representative, if any and if known, and contact details, if available 2.6.1. Surname and given name(s): 2.6.2. Address 2.6.2.1. Street and number/PO box: 2.6.2.2. Place and postcode: 2.6.2.3. Country (if a Member State, please indicate the country code): 2.6.3. Email: 2.7. If the creditor is a natural person: 2.7.1. Date of birth: 2.7.2. Identification or passport number (if applicable and available): 2.8. If the creditor is a legal person or other entity having legal capacity to sue or be sued under the law of a Member State: 2.8.1. The country of incorporation, formation or registration (if a Member State, please indicate the country code): 2.8.2. The identification or registration number or, where no such number exists, the date and place of its incorporation, formation or registration: 3. Debtor 3.1. Surname and given name(s) (any middle name, if known)/name of company or organisation: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Country (if a Member State, please indicate the country code): 3.3. Telephone (if available): 3.4. Fax (if available): 3.5. Email (if available): 3.6. Name of debtor's representative, if any and if known, and contact details, if available 3.6.1. Surname and given name(s): 3.6.2. Address 3.6.2.1. Street and number/PO box: 3.6.2.2. Place and postcode: 3.6.2.3. Country (if a Member State, please indicate the country code): 3.6.3. Email: 3.7. If the debtor is a natural person and if this information is available: 3.7.1. Date of birth: 3.7.2. Identification or passport number: 3.8. If the debtor is a legal person or other entity having legal capacity to sue or be sued under the law of a Member State and if this information is available: 3.8.1. The country of incorporation, formation or registration (if a Member State, please indicate the country code): 3.8.2. The identification or registration number or, where no such number exists, the date and place of its incorporation, formation or registration: 4. Date and reference of the Preservation Order 4.1. Date (dd/mm/yyyy) of the Preservation Order: 4.2. File number of the Preservation Order: 5. Bank account(s) to be preserved (1) 5.1. Name of the bank concerned by the Preservation Order: 5.2. Address of the bank 5.2.1. Street and number/PO box: 5.2.2. Place and postcode: 5.2.3. Member State (please indicate country code): 5.3. Account number(s) (please indicate IBAN, if available): 5.3.1. Has the creditor provided the number of the account(s) in his application?  Yes, the following account number(s) was/were provided:  No 5.3.1.1. If the creditor provided the number of the account(s) in his application, should any other accounts held by the debtor with the same bank also be preserved?  Yes  No 5.3.2. Has the account number been obtained by means of a request pursuant to Article 14 Regulation (EU) No 655/2014 and can it be obtained, if necessary, from the information authority in the Member State of enforcement pursuant to Article 24(4)(a) of that Regulation?  Yes. Contact details of the information authority are as follows:  No 6. Amount to be preserved 6.1. Total amount to be preserved: 6.2. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): The bank referred to in section 5 above is hereby instructed to implement the Preservation Order in accordance with Article 24 of Regulation (EU) No 655/2014. The electronic version of the form to be used for the declaration concerning the preservation of funds which must be issued following the implementation of the Preservation Order (Article 25 of the Regulation) is available on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. Further guidelines on the declaration concerning preservation of funds are given in that form. (Please fill in if applicable) If requested by the debtor and allowed by the law of the Member State of enforcement and if there are no competing orders with regard to the account concerned (Article 24(3) of Regulation (EU) No 655/2014), the bank is hereby authorised to release funds preserved and transfer those funds up to the amount specified in section 6 above to the following account as indicated by the creditor: Done at: Date: (dd/mm/yyyy) Stamp, signature and/or any other authentication of the court: European Account Preservation Order  Part B (Article 19(1) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) NB: This Part B of the form must not be transmitted to the bank(s). It should only be attached to the version of the European Account Preservation Order (the Preservation Order) transmitted to the debtor and the creditor. Only one copy of Part B should be filled in, irrespective of the number of the banks. 7. Description of the subject matter of the case and the court's reasoning for issuing the Preservation Order: 8. Details of the amount to be preserved (supplementing section 6 of Part A of the Preservation Order) 8.1. Total amount to be preserved: 8.1.1. Principal amount: 8.1.2. Interest: 8.1.3. Costs of obtaining a judgment, court settlement or authentic instrument, if these are to be borne by the debtor (Article 15(2) of Regulation (EU) No 655/2014): 8.2. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 9. Security provided by the creditor 9.1. Was the creditor requested by the court to provide security?  Yes. Please specify the amount and describe the security provided by the creditor: Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code):  No. If the Preservation Order is not granted on the basis of a judgment, court settlement or authentic instrument, please specify the reasons why the creditor has been dispensed from the provision of security: 10. Initiation of proceedings on the substance of the matter (please fill in if applicable)  The creditor has applied for the Preservation Order before initiating proceedings on the substance of the matter. In accordance with Article 10 of Regulation (EU) No 655/2014, the Preservation Order will be revoked or will terminate, unless the creditor initiates proceedings on the substance of the matter and provides proof of such initiation to this court by (dd/mm/yyyy). At the request of the debtor, the deadline may be extended by the court, for example, in order to allow the parties to settle the claim. 11. Translations (please fill in if applicable) Please list those documents submitted by the creditor to the court for obtaining the Preservation Order that need to be accompanied by a translation or transliteration in accordance with the second sentence of Article 49(1) of Regulation (EU) No 655/2014 when being served on the debtor: 12. Costs (*) 12.1. The debtor must bear the following costs of proceedings for obtaining the Preservation Order: Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 13. Important information for the creditor (please tick the relevant box(es) if applicable) Under the law of the issuing court, the creditor is responsible for:  initiating the enforcement of the Preservation Order;  transmitting the Preservation Order (Part A) and a blank standard form for the declaration concerning the preservation of funds pursuant to Article 25 of Regulation (EU) No 655/2014 to the competent authority of the Member State of enforcement pursuant to Article 23(3) of that Regulation;  initiating service on the debtor pursuant to Article 28(2), (3) or (4) of Regulation (EU) No 655/2014. 14. Important information for the debtor If you believe that this Preservation Order or its enforcement is not justified, you have several remedies available (please see the list in points 14.1 14.5). Please note that the form to be used to apply for a remedy is available in 23 official languages of the European Union on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. You can also find in that form further guidelines on the remedies. Please note that pursuant to Article 38(1)(a) of Regulation (EU) No 655/2014, you have a right to apply for the release of the preserved funds if you provide appropriate alternative security (for example, in the form of a security deposit, bank guarantee or a mortgage). Pursuant to Article 38(1)(b) of that Regulation you also have a right to apply for the termination of the enforcement of the Preservation Order, if you provide appropriate alternative security. Please also note that pursuant to Article 33(2) of Regulation (EU) No 655/2014, upon your application to the court of the Member State in which the Preservation Order was issued, the decision on the security to be provided by the creditor pursuant to Article 12 of that Regulation can be reviewed on the grounds that conditions or requirements of that Article were not met. 14.1. You can apply to the competent court of the Member State in which the Preservation Order was issued to have the Preservation Order revoked or modified if you consider that:  the conditions or requirements for issuing the Preservation Order set out in Regulation (EU) No 655/2014 were not met (Article 33(1)(a)). 14.2. You can apply to the competent court of the Member State in which the Preservation Order was issued to have the Preservation Order revoked or modified or you can apply to the competent court or, where national law so provides, to the competent enforcement authority in the Member State where your bank account has been preserved to have the enforcement of the Preservation Order terminated if you consider that any of the following circumstances applies (Articles 33 and 34 of Regulation (EU) No 655/2014):  the Preservation Order, the declaration concerning the preservation of funds pursuant to Article 25 of Regulation (EU) No 655/2014 and/or the other documents referred to in Article 28(5) of that Regulation were not served on you within 14 days of the preservation of your account or accounts;  these documents served on you in accordance with Article 28 of Regulation (EU) No 655/2014 did not meet the language requirements set out in Article 49(1) of that Regulation;  preserved amounts exceeding the amount of the Preservation Order were not released in accordance with Article 27 of Regulation (EU) No 655/2014;  the claim the enforcement of which the creditor was seeking to secure by means of the Preservation Order has been paid in full or in part;  a judgment on the substance of the matter has dismissed the claim, the enforcement of which the creditor was seeking to secure by means of the Preservation Order;  the judgment on the substance of the matter, or the court settlement or authentic instrument, the enforcement of which the creditor was seeking to secure by means of the Preservation Order, has been set aside or annulled. 14.3. You can apply to the court that issued the Preservation Order to have it revoked or modified if you consider that the circumstances on the basis of which the Preservation Order was issued have changed (Article 35(1) of Regulation (EU) No 655/2014). 14.4. You can apply to the competent court or, where national law so provides, to the competent enforcement authority in the Member State where your bank account has been preserved to have the enforcement of the Preservation Order limited or terminated if you consider that any of the following circumstances applies (Article 34 of Regulation (EU) No 655/2014):  the enforcement of the Preservation Order should be limited because certain amounts held in your account that was preserved should be exempt from seizure in accordance with Article 31(3) of Regulation (EU) No 655/2014, or that amounts exempt from seizure have not or not correctly been taken into account in the implementation of the Preservation Order in accordance with Article 31(2) of that Regulation;  the enforcement of the Preservation Order is to be terminated because the preserved account is excluded from the scope of Regulation (EU) No 655/2014;  the enforcement of the Preservation Order is to be terminated because the enforcement of the judgment or court settlement or authentic instrument that the creditor was seeking to secure by means of the Preservation Order has been refused in the Member State of enforcement;  the enforcement of the Preservation Order is to be terminated because the enforceability of the judgment the enforcement of which the creditor was seeking to secure by means of the order, has been suspended in the Member State where the judgment had been issued;  the enforcement of the Preservation Order is to be terminated because it is manifestly contrary to the public policy of the Member State of enforcement (please note that you can apply for this remedy only to the court). 14.5. You can apply jointly with the creditor to the court that issued the Preservation Order to have the Preservation Order revoked or modified or to the competent court of the Member State of enforcement or, where national law so provides, to the competent enforcement authority in that Member State, to have the enforcement of the Preservation Order limited or terminated, if you have agreed with the creditor to settle the claim (Article 35(3) of Regulation (EU) No 655/2014). Done at: Date: (dd/mm/yyyy) Stamp, signature and/or any other authentication of the court: (1) Where the Preservation Order concerns accounts in more than one bank, please indicate in this section, in Part A of the Preservation Order to be provided to the debtor and the creditor, the details of all the banks concerned. When filling in the form on paper, please use separate sheets and number each page. (*) Optional ANNEX III Revocation of a European Account Preservation Order (Article 10(2) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland Case number: Please attach a copy of the European Account Preservation Order (the Preservation Order) that is being revoked. 1. Court revoking the Preservation Order 1.1. Name: 1.2. Address 1.2.1. Street and number/PO box: 1.2.2. Place and postcode: 1.2.3. Member State (please indicate the country code): 1.3. Telephone: 1.4. Fax 1.5. Email: 2. Date and reference of the Preservation Order 2.1. Date (dd/mm/yyyy) of the Preservation Order: 2.2. File number of the Preservation Order: 3. Creditor 3.1. Surname and given name(s)/name of company or organisation: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Member State (please indicate the country code): 3.3. Telephone (if available): 3.4. Fax (if available): 3.5. Email (if available): 3.6. Name of creditor's representative, if any and if known, and contact details, if available 3.6.1. Surname and given name(s): 3.6.2. Address 3.6.2.1. Street and number/PO box: 3.6.2.2. Place and postcode: 3.6.2.3. Country (if a Member State, please indicate the country code): 3.6.3. Email: 4. Debtor 4.1. Surname and given name(s) (any middle name, if known)/name of company or organisation: 4.2. Address 4.2.1. Street and number/PO box: 4.2.2. Place and postcode: 4.2.3. Country (if a Member State, please indicate the country code): 4.3. Telephone (if available): 4.4. Fax (if available): 4.5. Email (if available): 4.6. Name of debtor's representative, if any and if known, and contact details, if available 4.6.1. Surname and given name(s): 4.6.2. Address 4.6.2.1. Street and number/PO box: 4.6.2.2. Place and postcode: 4.6.2.3. Country (if a Member State, please indicate the country code): 4.6.3. Email: 5. Revocation or termination of the Preservation Order The court hereby declares that the attached Preservation Order is revoked/terminated in accordance with Article 10 of Regulation (EU) No 655/2014 because the court has not received proof of the initiation of proceedings on the substance of the matter within the following deadline indicated by the court: (dd/mm/yyyy). The Preservation Order is hereby revoked/terminated as of (dd/mm/yyyy). The competent authority of the Member State of enforcement of the Preservation Order is requested to take the necessary steps to have the revocation/termination of the Preservation Order implemented. Done at: Date: (dd/mm/yyyy) Stamp, signature and/or any other authentication of the court: ANNEX IV Declaration concerning the preservation of funds (Article 25(1) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) IMPORTANT INFORMATION This declaration is to be transmitted to the issuing court and to the creditor pursuant to Article 25(2) of Regulation (EU) No 655/2014 or to the competent authority of the Member State of enforcement (unless it was issued by that same authority) pursuant to Article 25(3) of that Regulation. The declaration must be issued by the end of the third working day following the implementation of the European Account Preservation Order (the Preservation Order). If, in exceptional circumstances, it is not possible for the bank or other entity to issue the declaration within three working days, it must be issued as soon as possible but by no later than the end of the eighth working day following the implementation of the Preservation Order. The creditor has the duty, pursuant to Article 27 of Regulation (EU) No 655/2014, to take the necessary steps to ensure the release of any amount which, following the implementation of the Preservation Order, exceeds the amount specified in the Preservation Order. The electronic version of the form to be used for the request to release over-preserved amounts is available on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. If this declaration is issued not by the bank but by the entity responsible for enforcing the Preservation Order, the name, address and other contact details of that entity should be indicated at the end of the form (point 5.11). Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland Where this form provides for filling in of free text, when filling in the form on paper, please use additional sheets if necessary and number each page. 1. Court that issued the Preservation Order 1.1. Name: 1.2. Address 1.2.1. Street and number/PO box: 1.2.2. Place and postcode: 1.2.3. Member State (please indicate the country code): 1.3. Telephone: (*) 1.4. Fax (*) 1.5. Email (if available): 2. The Preservation Order 2.1. Date (dd/mm/yyyy) of the Preservation Order: 2.2. File number of the Preservation Order: 2.3. Total amount to be preserved according to the Preservation Order: 2.4. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 3. Creditor 3.1. Surname and given name(s)/name of company or organisation: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Member State (please indicate the country code): 3.3. Telephone: (*) 3.4. Fax (*) 3.5. Email (if available): 4. Debtor 4.1. Surname and given name(s) (any middle name, if known)/name of company or organisation: 4.2. Address 4.2.1. Street and number/PO box: 4.2.2. Place and postcode: 4.2.3. Country (if a Member State, please indicate the country code): 4.3. Telephone: (*) 4.4. Fax (*) 4.5. Email (if available): 5 Preserved funds 5.1. Name of the bank: 5.2. Address of the bank 5.2.1. Street and number/PO box: 5.2.2. Place and postcode: 5.2.3. Member State (please indicate the country code): 5.3. Telephone: 5.4. Fax 5.5. Email: 5.6. Have funds been preserved on the basis of the Preservation Order referred to in section 2 above?  Yes. If yes, please move to points 5.7.-5.10.  No. Please provide information as to why the funds have not been preserved (please tick the relevant box(es)):  it was not possible to identify the account with certainty  it was not possible to identify the account which may be preserved under Regulation (EU) No 655/2014  there are no funds in the account(s)  the account concerned is a joint or nominee account and is not subject to preservation under the law of the Member State of enforcement  the amounts in the account are exempt from seizure under national law  the amounts in the account are preserved pursuant to other protective measures. Please explain:  other. Please explain: 5.7. Amount preserved (if the amount is preserved in several currencies, please indicate the amounts preserved in each of the currency of the funds): 5.8. Currency (please tick several boxes, if applicable):  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 5.9. If, on implementation of the Preservation Order referred to in section 2 above, an amount less than that specified in the Preservation Order has been preserved, please provide information as to why the full amount has not been preserved (please tick the relevant box(es)):  there are insufficient funds in the account(s)  the account concerned is a joint or nominee account and the law of the Member State of enforcement limits the extent to which such accounts may be subject to preservation  certain amounts in the account are exempt from seizure under national law  certain amounts in the account are preserved pursuant to other protective measures. Please explain:  other. Please explain: 5.10. Date of the implementation of the Preservation Order: (dd/mm/yyyy). 5.11. (Please fill in if applicable) Where this declaration is issued not by the bank but by the entity responsible for enforcing the Preservation Order, the name and address of that entity (street and number/PO box, place and postcode, Member State) and the telephone number, fax and email address: Done at: Date: (dd/mm/yyyy) Signature and/or stamp: (*) Optional ANNEX V Request to release over-preserved amounts (Article 27(2) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) IMPORTANT INFORMATION This request must be submitted by the creditor by the swiftest possible means to the competent authority of the Member State of enforcement in which the over-preservation has occurred. The list of competent authorities under Regulation (EU) No 655/2014 is available on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-379-en.do. The application must be submitted by the end of the third working day following receipt of any declaration pursuant to Article 25 of Regulation (EU) No 655/2014 showing the over-preservation. Language Fill in this form in the language of the competent authority to which you are sending your request. Please note that the form is available in 23 official languages of the European Union on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. The language version with which you are familiar may help you in filling in the form in the required language. On the website of the European e-Justice Portal you can also find information as to whether a given Member State has indicated that it will accept documents addressed to the competent authority in another official language of the European Union (Article 50(1)(o) of Regulation (EU) No 655/2014). Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland 1. European Account Preservation Order 1.1. Court that issued the European Account Preservation Order (the Preservation Order) 1.1.1. Name: 1.1.2. Address 1.1.2.1. Street and number/PO box: 1.1.2.2. Place and postcode: 1.1.2.3. Member State (please indicate the country code): 1.2. Date (dd/mm/yyyy) of the Preservation Order: 1.3. File number of the Preservation Order: 1.4. Total amount to be preserved according to the Preservation Order: 1.5. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 2. Creditor 2.1. Surname and given name(s)/name of company or organisation: 2.2. Address 2.2.1. Street and number/PO box: 2.2.2. Place and postcode: 2.2.3. Member State (please indicate the country code): 2.3. Telephone: (*) 2.4. Fax (*) 2.5. Email (if available): 3. Debtor 3.1. Surname and given name(s) (any middle name, if known)/name of company or organisation: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Country (if a Member State, please indicate the country code): 3.3. Telephone: (*) 3.4. Fax (*) 3.5. Email (if available): 4. Competent authority of the Member State of enforcement to which the request is addressed 4.1. Name: 4.2. Address 4.2.1. Street and number/PO box: 4.2.2. Place and postcode: 4.2.3. Member State (please indicate the country code): 5. Request to release over-preserved amounts 5.1. The declaration, issued in accordance with Article 25(1) of Regulation (EU) No 655/2014, showing that the amount preserved exceeds the amount specified in the Preservation Order (point 1.4.), was received on (dd/mm/yyyy). 5.2. The declaration showed that over preservation has occurred in the following bank 5.2.1. Name of the bank concerned by the Preservation Order: 5.2.2. Address of the bank 5.2.2.1. Street and number/PO box: 5.2.2.2. Place and postcode: 5.2.2.3. Member State (please indicate the country code): 5.2.3. Telephone: (**) 5.2.4. Fax (**) 5.2.5. Email (if available): 5.3. I hereby request the authority indicated in section 4 above to take steps to release the following amount which exceeds the amount specified in the Preservation Order: 5.4. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): Done at: Date: (dd/mm/yyyy) Name, signature and/or stamp: (*) Optional (**) Optional ANNEX VI Acknowledgment of receipt (Article 29(2) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) IMPORTANT INFORMATION The acknowledgment of receipt being sent to the authority, creditor or bank that transmitted the documents must be sent by the end of the working day following the date of receipt of the documents and must be sent by the swiftest possible means of transmission. Concerning the requirements governing the language of the transmitted documents, please note the requirements provided in Regulation (EU) No 655/2014, including Article 10(2), Article 23(4) and Article 49. Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland 1. The court or authority that received the document(s) 1.1. Name: 1.2. Address 1.2.1. Street and number/PO box: 1.2.2. Place and postcode: 1.2.3. Member State (please indicate the country code): 1.3. Telephone: 1.4. Fax 1.5. Email: 1.6. Reference number(s) of the document(s), if any, given by the court or authority that received the document(s):2. The following document(s) was/were received pursuant to Regulation (EU) No 655/2014 on (dd/mm/yyyy) by the court or authority indicated in section 1 above (please indicate the incoming reference number of the document, if any):  the revocation form (Article 10(2) of the Regulation)  the request for information (Article 14(3) of the Regulation)  the account information (Article 14(6) of the Regulation)  Part A of the European Account Preservation Order (the Preservation Order) and blank standard form for declaration (Article 23(3) of the Regulation)  the declaration concerning the preservation of funds (Article 25(2) or (3) of the Regulation)  the Preservation Order and other documents referred to in Article 28(3) of the Regulation (please provide details):  the decision on a remedy (Article 36(5) of the Regulation) 3. The authority, creditor or bank that transmitted the document(s) 3.1. Name: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Member State (please indicate the country code): 4. (Please fill in if applicable) The language of the document(s) received is incorrect. The following document(s): must be translated into the following language:  Bulgarian  Spanish  Czech  German  Estonian  Greek  English  French  Irish  Croatian  Italian  Latvian  Lithuanian  Hungarian  Maltese  Dutch  Polish  Portuguese  Romanian  Slovak  Slovenian  Finnish  Swedish 5. (Please fill in if applicable) Other reasons why the document(s) cannot be processed (for example, the document is illegible). Please explain the reasons: Done at: Date: (dd/mm/yyyy) Signature and/or stamp: ANNEX VII Application for a remedy (Article 36(1) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) To be filled in by the court Case number: Received by the court on: (dd/mm/yyyy) IMPORTANT INFORMATION Language Fill in this form in the language of the court or authority to which you are sending your application. Please note that the form is available in 23 official languages of the European Union on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. The language version with which you are familiar may help you in filling in the form in the required language. On the website of the European e-Justice Portal you can also find information as to whether a given Member State has indicated that it will accept documents addressed to the court or competent authority in another official language of the European Union (Article 50(1)(o) of Regulation (EU) No 655/2014). Supporting documents The application form must be accompanied by all relevant supporting documents. Please also attach a copy of the European Account Preservation Order (the Preservation Order) at issue. Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland Application for a remedy Articles 33 and 34 of Regulation (EU) No 655/2014 provide for the remedies available to the debtor. Article 35 of the Regulation provides for other remedies available both to the debtor and to the creditor. If you want to raise any objection against the issue of the Preservation Order, you must address your application to the competent court of the Member State where the Preservation Order was issued. If you want to raise any objection against the enforcement of the Preservation Order, you must address your application to the court, or, where national law so provides, to the competent enforcement authority in the Member State of enforcement where the preserved account is located. On the website of the European e-Justice Portal, you can find information on the payment of court fees in proceedings to obtain a remedy against a Preservation Order in the Member State concerned. Where this form provides for filling in of free text, when filling in the form on paper please use additional sheets if necessary and number each page. 1. Court or authority with which the application for the remedy is lodged 1.2. Name: 1.3. Address 1.3.1. Street and number/PO box: 1.3.2. Place and postcode: 1.3.3. Member State (please indicate the country code): 2. The applicant for the remedy 2.1. The applicant(s) for the remedy is/are, in the proceedings leading to the issuing of the Preservation Order (please tick the relevant box): (1)  Creditor  Debtor 2.2. Surname and given name(s)/name of company or organisation: 2.3. Address 2.3.1. Street and number/PO box: 2.3.2. Place and postcode: 2.3.3. Country (if a Member State, please indicate the country code): 2.4. Telephone: (*) 2.5. Fax (*) 2.6. Email (if available): 2.7. Name of party's representative, if any, and contact details 2.7.1. Surname and given name(s): 2.7.2. Address 2.7.2.1. Street and number/PO box: 2.7.2.2. Place and postcode: 2.7.2.3. Country (if a Member State, please indicate the country code): 2.7.3. Email (if available): 3. The other party (2) 3.1. The other party is, in the proceedings leading to the issuing of the Preservation Order (please tick the relevant box):  Creditor  Debtor 3.2. Surname and given name(s)/name of company or organisation: 3.3. Address 3.3.1. Street and number/PO box: 3.3.2. Place and postcode: 3.3.3. Country (if a Member State, please indicate the country code): 3.4. Telephone: (**) 3.5. Fax (**) 3.6. Email (if available): 3.7. Name of party's representative, if any and if known, and contact details, if available 3.7.1. Surname and given name(s): 3.7.2. Address 3.7.2.1. Street and number/PO box: 3.7.2.2. Place and postcode: 3.7.2.3. Country (if a Member State, please indicate the country code): 3.7.3. Email: 4. Court that issued the Preservation Order (to be filled in only if different from the court with which the application for the remedy is lodged as referred to in section 1) 4.1. Name: 4.2. Address 4.2.1. Street and number/PO box: 4.2.2. Place and postcode: 4.2.3. Member State (please indicate country code): 4.3. Telephone: (**) 4.4. Fax (**) 4.5. Email (if available): 5. The Preservation Order 5.1. Date (dd/mm/yyyy) of the Preservation Order: 5.2. File number of the Preservation Order: 5.3. Total amount to be preserved according to the Preservation Order: 5.4. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 6. Application for a remedy in the Member State of origin 6.1. I hereby lodge an application to have the Preservation Order (please tick the relevant box):  modified  revoked on the grounds that (please tick the relevant box(es) below; where you are requesting the modification of the Preservation Order, please also indicate under the relevant box the particular modification requested): 6.1.1. the conditions or requirements for issuing the Preservation Order pursuant to Regulation (EU) No 655/2014 were not fulfilled, because: 6.1.1.1.  Regulation (EU) No 655/2014 is not applicable (Article 2). Please provide details: 6.1.1.2.  the case is not a cross-border case (Article 3). Please provide details: 6.1.1.3.  the court that issued the Preservation Order has no jurisdiction (Article 6). Please provide details: 6.1.1.4.  there is no urgent need for the Preservation Order because there is no risk that the subsequent enforcement of the creditor's claim against me will be impeded or made substantially more difficult (Article 7(1)). Please provide details: 6.1.1.5.  the creditor did not submit sufficient evidence to demonstrate that he is likely to succeed on the substance of his claim against me (Article 7(2)). Please provide details: 6.1.1.6.  the creditor has not initiated the proceedings on the substance of the matter within the deadlines indicated by the court (Article 10). 6.1.1.7.  the creditor should have been required to provide security or a higher security than the one ordered by the court (Article 12). Please provide details: 6.1.2.  the Preservation Order, the declaration concerning the preservation of funds, and/or the other documents referred to in Article 28(5) of Regulation (EU) No 655/2014, that is to say, the application for the Preservation Order submitted by the creditor to the court and copies of all documents submitted by the creditor to the court in order to obtain the order, were not served on me within 14 days of the preservation of my account or accounts. Please indicate an address to which the documents and translations can be sent: or, alternatively,  please indicate your agreement to collect those documents at the court of the Member State of origin by ticking the box. 6.1.3.  the documents served on me in accordance with Article 28 did not meet the language requirements set out in Regulation (EU) No 655/2014. In particular, Article 49(1) of the Regulation requires that the Preservation Order and the application for the Preservation Order submitted by the creditor to the court should be translated into the official language of the Member State in which the debtor is domiciled or another language that the debtor understands. If applicable, please indicate another language that you understand: Please indicate an address to which the documents and translations can be sent: or, alternatively,  please indicate your agreement to collect those documents at the court of the Member State of origin by ticking the box. 6.1.4.  preserved amounts exceeding the amount of the Preservation Order were not released in accordance with Article 27 of Regulation (EU) No 655/2014. Please provide details: 6.1.5.  the claim the enforcement of which the creditor was seeking to secure by means of the Preservation Order has been paid in full or in part. Please provide details: 6.1.6.  the judgment on the substance of the matter has dismissed the claim the enforcement of which the creditor was seeking to secure by means of the Preservation Order. Please provide details: 6.1.7.  the judgment on the substance of the matter, or the court settlement or authentic instrument, the enforcement of which the creditor was seeking to secure by means of the Preservation Order has been set aside or, as the case may be, annulled. Please provide details: 6.1.8.  the circumstances on the basis of which the Preservation Order was issued have changed. Please provide details: 6.1.9.  we (the debtor and the creditor) agreed to settle the claim. In this case, this form has to be signed by both the creditor and the debtor. 7. Application for a remedy in the Member State of enforcement 7.1. I hereby lodge an application to have the enforcement of the Preservation Order (please tick the relevant box):  limited  modified  terminated on the grounds that (please tick the relevant box(es) in point 7.1.1. below; where you are requesting the limitation or modification, please also indicate under the relevant box the particular limitation or modification requested): 7.1.1. the Preservation Order has not been enforced in accordance with Regulation (EU) No 655/2014, because: 7.1.1.1.  certain amounts held in the account that was preserved should be exempt from seizure in accordance with Article 31(3) of Regulation (EU) No 655/2014, or amounts exempt from seizure have not or not correctly been taken into account in the implementation of the Preservation Order in accordance with Article 31(2) of that Regulation. Please provide details: 7.1.1.2.  the account preserved is excluded from the scope of Regulation (EU) No 655/2014 (Aricle 2 of the Regulation). Please provide details: 7.1.1.3.  the enforcement of the judgment or court settlement or authentic instrument that the creditor was seeking to secure by means of the order has been refused in the Member State of enforcement; 7.1.1.4.  the enforceability of the judgment the enforcement of which the creditor was seeking to secure by means of the Preservation Order has been suspended in the Member State of origin; 7.1.1.5.  the Preservation Order, the declaration concerning the preservation of funds and/or the other documents referred to in Article 28(5) of Regulation (EU) No 655/2014 were not served on me within 14 days of the preservation of my account(s); Please indicate an address to which the documents and translations can be sent: or, alternatively,  please indicate your agreement to collect those documents at the court of the Member State of origin by ticking the box; 7.1.1.6.  the documents served on me in accordance with Article 28 of Regulation (EU) No 655/2014 did not meet the language requirements set out in that Regulation. In particular, Article 49(1) of the Regulation requires that the Preservation Order and the application for the Preservation Order submitted by the creditor to the court should be translated into the official language of the Member State in which the debtor is domiciled or another language which the debtor understands; If applicable, please indicate another language that you understand: Please indicate an address to which the documents and translations can be sent: or, alternatively,  please indicate your agreement to collect those documents at the court of the Member State of origin by ticking the box; 7.1.1.7.  the preserved amounts exceeding the amount of the Preservation Order were not released in accordance with Article 27 of Regulation (EU) No 655/2014. Please provide details: 7.1.1.8.  the claim, the enforcement of which the creditor was seeking to secure by means of the Preservation Order, has been paid in full or in part. Please provide details: 7.1.1.9.  the judgment on the substance of the matter has dismissed the claim, the enforcement of which the creditor was seeking to secure by means of the Preservation Order; 7.1.1.10.  the judgment on the substance of the matter, or the court settlement or authentic instrument, the enforcement of which the creditor was seeking to secure by means of the Preservation Order has been set aside or, as the case may be, annulled. Please provide details: 7.1.1.11.  the enforcement of the Preservation Order is manifestly contrary to the public policy of the Member State of the enforcement. Please provide details: 7.1.1.12.  we (the debtor and the creditor) agreed to settle the claim. In this case, this form has to be signed by both the creditor and the debtor; 7.1.1.13.  the amounts exempted from preservation have to be adjusted. Please provide details: 8. Evidence Please list the evidence supporting your application for a remedy: I declare that the information provided is true to the best of my knowledge and is given in good faith. If additional sheets have been added, please state the total number of pages and number each page: Done at: Date: (dd/mm/yyyy) Name, signature and/or stamp: (1) Where a joint application is made by the creditor and the debtor (for the revocation or modification of the Preservation Order or for termination or limitation of the enforcement of the Preservation Order) on the ground that they agreed to settle the claim, this section has to be filled in by both parties. In such circumstances, when filling in the form on paper, please use a separate sheet for each party and number each page. (*) Optional (2) This section is not to be filled in if the information in section 2 was already given both for the creditor and the debtor where a joint application is made on the ground that they agreed to settle the claim. (**) Optional ANNEX VIII Transmission of a decision on a remedy to the Member State of enforcement (Article 36(5) of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland 1. European Account Preservation Order (the Preservation Order): 1.1. Date (dd/mm/yyyy) of the Preservation Order: 1.2. File number of the Preservation Order: 1.3. Total amount to be preserved according to the Preservation Order: Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 2. Court that issued the Preservation Order 2.1. Name: 2.2. Address 2.2.1. Street and number/PO box: 2.2.2. Place and postcode: 2.2.3. Member State (please indicate the country code): 2.3. Telephone: (*) 2.4. Fax (*) 2.5. Email (if available): 3. Court that issued the decision on the remedy (to be filled in only if different from the court (referred to in section 2) that has issued the Preservation Order) 3.1. Name: 3.2. Address 3.2.1. Street and number/PO box: 3.2.2. Place and postcode: 3.2.3. Member State (please indicate the country code): 3.3. Telephone: 3.4. Fax 3.5. Email: 4. Applicant (for the remedy) 4.1. The applicant(s) for the remedy is/are, in the proceedings leading to the issuing of the Preservation Order (please tick the relevant box): (1)  Creditor  Debtor 4.2. Surname and given name(s)/name of company or organisation: 4.3. Address 4.3.1. Street and number/PO box: 4.3.2. Place and postcode: 4.3.3. Country (if a Member State, please indicate the country code): 4.4. Telephone (if available): 4.5. Fax (if available): 4.6. Email (if available): 4.7. Name of party's representative, if any and if known, and contact details, if available 4.7.1. Surname and given name(s): 4.7.2. Address 4.7.2.1. Street and number/PO box: 4.7.2.2. Place and postcode: 4.7.2.3. Country (if a Member State, please indicate the country code): 4.7.3. Email: 5. The other party (2) 5.1. The other party is, in the proceedings leading to the issuing of the Preservation Order (please tick the relevant box):  Creditor  Debtor 5.2. Surname and given name(s)/name of company or organisation: 5.3. Address 5.3.1. Street and number/PO box: 5.3.2. Place and postcode: 5.3.3. Country (if a Member State, please indicate the country code): 5.4. Telephone (if available): 5.5. Fax (if available): 5.6. Email (if available): 5.7. Name of party's representative, if any and if known, and contact details, if available 5.7.1. Surname and given name(s): 5.7.2. Address 5.7.2.1. Street and number/PO box: 5.7.2.2. Place and postcode: 5.7.2.3. Country (if a Member State, please indicate the country code): 5.7.3. Email: 6. Decision of the court on the remedy 6.1. Date (dd/mm/yyyy) of the decision: 6.2. File number of the decision: 6.3. The decision:  The Preservation Order is revoked  The Preservation Order is modified in the following way: The competent authority of the Member State of enforcement of the Preservation Order is requested to take the necessary steps to have the decision on the remedy implemented. Done at: Date: (dd/mm/yyyy) Stamp, signature and/or any other authentication of the court: (*) Optional (1) Where a decision on a remedy is issued in relation to a joint application that was made by the creditor and the debtor (for the revocation or modification of the Preservation Order) on the grounds that they agreed to settle the claim, both parties should be indicated in this section. In such circumstances, when filling in the form on paper, please use a separate sheet for each party and number each page. (2) Not to be filled in if the information in section 4 was already given both for the creditor and the debtor where a joint application for a remedy was made on the grounds that they agreed to settle the claim. ANNEX IX Appeal against a decision on a remedy (Article 37 of Regulation (EU) No 655/2014 of the European Parliament and of the Council of 15 May 2014 establishing a European Account Preservation Order procedure to facilitate cross-border debt recovery in civil and commercial matters) To be filled in by the court Case number: Received by the court on: (dd/mm/yyyy) IMPORTANT INFORMATION Language Fill in this form in the language of the court to which you are sending your application. Please note that the form is available in 23 official languages of the European Union on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-378-en.do and it can also be filled in online. The language version with which you are familiar may help you in filling in the form in the required language. On the website of the European e-Justice Portal you can also find information as to whether a given Member State has indicated that it will accept documents addressed to the competent authority in another official language of the European Union (Article 50(1)(o) of Regulation (EU) No 655/2014). The list of the competent courts for an appeal under Regulation (EU) No 655/2014 is available on the website of the European e-Justice Portal at https://e-justice.europa.eu/content_european_account_preservation_order-379-en.do. Supporting documents Please note that this form must be accompanied by all relevant supporting documents. Please also attach a copy of the decision that is being appealed. Country codes Whenever you refer to a Member State in filling in this form, please use the following country codes: AT Austria EL Greece IT Italy PT Portugal BE Belgium ES Spain LT Lithuania RO Romania BG Bulgaria FI Finland LU Luxembourg SE Sweden CY Cyprus FR France LV Latvia SI Slovenia CZ Czech Republic HR Croatia MT Malta SK Slovakia DE Germany HU Hungary NL Netherlands EE Estonia IE Ireland PL Poland On the website of the European e-Justice Portal you can find certain information on the payment of the court fees in the proceedings at issue in the Member State concerned. Where this form provides for filling in of free text, when filling in the form on paper, please use additional sheets if necessary and number each page. 1. Court at which the appeal is lodged 1.1. Name: 1.2. Address 1.2.1. Street and number/PO box: 1.2.2. Place and postcode: 1.2.3. Member State (please indicate the country code): 2. Applicant for an appeal 2.1. The applicant for an appeal is, in the proceedings leading to the issuing of the European Account Preservation Order (the Preservation Order) (please tick the relevant box):  Creditor  Debtor 2.2. Surname and given name(s)/name of company or organisation: 2.3. Address 2.3.1. Street and number/PO box: 2.3.2. Place and postcode: 2.3.3. Country (if a Member State, please indicate the country code): 2.4. Telephone: (*) 2.5. Fax (*) 2.6. Email (if available): 2.7. Name of party's representative, if any, and contact details 2.7.1. Surname and given name(s): 2.7.2. Address 2.7.2.1. Street and number/PO box: 2.7.2.2. Place and postcode: 2.7.2.3. Country (if a Member State, please indicate the country code): 2.7.3. Email: 3. The other party 3.1. The other party is, in the proceedings leading to the issuing of the Preservation Order (please tick the relevant box):  Creditor  Debtor 3.2. Surname and given name(s)/name of company or organisation: 3.3. Address 3.3.1. Street and number/PO box: 3.3.2. Place and postcode: 3.3.3. Country (if a Member State, please indicate the country code): 3.4. Telephone: (**) 3.5. Fax (**) 3.6. Email (if available): 3.7. Name of party's representative, if any and if known, and contact details, if available 3.7.1. Surname and given name(s): 3.7.2. Address 3.7.2.1. Street and number/PO box: 3.7.2.2. Place and postcode: 3.7.2.3. Country (if a Member State, please indicate the country code): 3.7.3. Email: 4. Court that issued the Preservation Order 4.1. Name: 4.2. Address 4.2.1. Street and number/PO box: 4.2.2. Place and postcode: 4.2.3. Member State (please indicate country code): 4.3. Telephone: (**) 4.4. Fax (**) 4.5. Email (if available): 5. The Preservation Order 5.1. Date (dd/mm/yyyy) of the Preservation Order: 5.2. File number of the Preservation Order: 5.3. Total amount to be preserved according to the Preservation Order: 5.4. Currency:  Euro (EUR)  Bulgarian lev (BGN)  Czech koruna (CZK)  Croatian Kuna (HRK)  Hungarian forint (HUF)  Polish zloty (PLN)  Romanian leu (RON)  Swedish krona (SEK)  Other (please specify using the ISO code): 6. Court or competent enforcement authority that issued the decision on the remedy (not to be filled in if the court is the same as the court (referred to in section 4) that issued the Preservation Order) 6.1. Name: 6.2. Address 6.2.1. Street and number/PO box: 6.2.2. Place and postcode: 6.2.3. Member State (please indicate the country code): 6.3. Telephone: (***) 6.4. Fax (***) 6.5. Email (if available): 7. The decision on the remedy: 7.1. Date (dd/mm/yyyy) of the decision: 7.2. Reference number of the decision: 7.3. The decision on the remedy was issued on the application for a remedy by the (please tick the relevant box):  Creditor in the proceedings leading to the issuing of the Preservation Order  Debtor in the proceedings leading to the issuing of the Preservation Order 8. Application for an appeal against the decision on the remedy I hereby lodge an appeal against the decision referred to in section 7 for the following reasons: 9. Evidence Please list the evidence supporting your application for an appeal: I declare that the information provided is true to the best of my knowledge and is given in good faith. If additional sheets have been added, please state the total number of pages and number each page: Done at: Date: (dd/mm/yyyy) Name, signature and/or stamp: (*) Optional (**) Optional (***) Optional